Citation Nr: 1206203	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension beyond the delimiting date of January 21, 2007, of the basic 10-year period of eligibility for receiving educational assistance under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to January 1997.  He also had reserve service in the National Guard from January 1997 to December 1997 and from April 2000 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

The Board remanded this issue for further evidentiary development in November 2008 and August 2010.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran had active service from October 1990 to January 1997 and National Guard service from January 1997 to December 1997 and from April 2000 to August 2001; he did not have a period of active duty of 90 days or more of continuous service after January 20, 1997.

2.  The delimiting date for the Veteran's education benefits was established as January 21, 2007.  

3.  It is not clearly established by medical evidence that a program of education was medically infeasible prior to the basic statutory delimiting period. 





CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving educational assistance benefits under Chapter 30, beyond January 21, 2007, have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2011), not the VCAA.  See 38 C.F.R. § 21.7030 (2011) (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30).  

VA has a regulatory duty to notify the Veteran of any information and evidence that is necessary to substantiate the claim and inform the Veteran which information and evidence, if any, he is to provide to VA and which information and evidence, if any, VA will try to obtain for the claimant.  38 C.F.R. § 21.1031.  

The Veteran was provided the required notice in February 2011 and March 2011 letters.  These letters provided notice regarding what the evidence needed to show for qualification for extension of the delimiting date, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The claim was last readjudicated in May 2011.  

VA also has a duty to assist the Veteran in obtaining evidence.  See 38 C.F.R. § 20.1032 (2011).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in November 2008 to verify the Veteran's National Guard service and in August 2010 to request authorization from the Veteran to obtain certain private records.  The Veteran's service personnel records have been obtained, which provide information pertaining to his National Guard service.  In February 2011 and March 2011 letters the Veteran was asked to provide information and authorization for VA to obtain any relevant outstanding treatment records; he was also asked to identify the person that filled out an April 2007 statement.  The Veteran did not respond; thus, VA was unable to obtain any additional private records.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  For the above reasons, VA has fulfilled its duty to notify and assist the Veteran.

Analysis

The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2011).  An individual's last discharge or release from active duty shall not include any discharge or release from a period of active duty of less than 90 days of continuous service unless the individual involved is discharged or released for a service-connected disability, for a medical condition which preexisted such service and which the Secretary determines is not service connected, for hardship, or as a result of a reduction in force.  38 U.S.C.A. § 3031(h); 38 C.F.R. § 21.7050(a).  

The governing legal authority provides that an extended period of eligibility may 
be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result 
from the Veteran's willful misconduct.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  Id.  

Initially, the Board notes that during the Veteran's April 2008 hearing, he testified that in 1997 he worked full-time in the finance office of the New Mexico Army National Guard which he thought was an Active Guard Reserve position.  The Veteran's service personnel records have been obtained and reviewed.  An August 2002 Army National Guard Current Annual Statement indicates that from the time the Veteran separated from active duty in January 1997 to the time he separated from the New Mexico Army National Guard in December 1997 he only earned 15 active duty points.  During his second period in the National Guard, from April 2000 to August 2001, he only earned 11 active duty points.  Moreover, the Report of Separation and Record of Service issued after the Veteran's second period in the National Guard indicates that he had 6 years 3 months and 4 days of prior active federal service, which is the exact duration he spent on active duty prior to January 21, 1997.  Thus, to the extent that the Veteran asserts that he served on active duty for a period of 90 days or more after January 21, 1997 (which could alter his delimiting date) the Board finds these statements to be lacking credibility as the service personnel records clearly indicate that such was not the case.  

The Veteran has asked that the delimiting date for eligibility to benefits under the Montgomery GI Bill be extended.  He asserts that he was unable to use these benefits for a period of time due to disability from a motor vehicle accident in December 2005.  

In support of this contention, the Veteran has submitted a VA form dated in April 2007 and various private treatment records showing neck and back complaints.  He has also provided written and oral testimony.  The VA form indicates certain information that should be provided by a doctor, including diagnosis and treatment, length of disability, and the dates the disability prevented the Veteran from training or going to school.  The entries essentially state that the Veteran could not train or go to school from December 10, 2005 to March 28, 2007 because of cervical and lumbar discogenic pain and radiculopathy.  A signature is affixed to the document; however, it is unclear who completed this form as the signature is illegible.  The signature does not clearly identify the individual as a medical professional.  The Veteran was asked to identify who completed this form; however, he has not responded to this request.  Private treatment records indicate that the Veteran had neck and back spasm after a motor vehicle accident in December 2005.  He attended physical therapy in January and February 2006.  In an April 2007 statement, the Veteran indicated that he was treated by a physical therapist, chiropractor, and doctor after a motor vehicle accident in December 2005.  The Veteran was asked to submit these records or identify the records and authorize VA to obtain them.  He has not responded to VA's request.  

As noted above, it must be clearly established by medical evidence that a program of education was medically infeasible to warrant an extension of the delimiting date.  See 38 C.F.R. § 21.7051(a)(2).  In this case, the medical evidence indicates the Veteran was involved in a motor vehicle accident in December 2005 which resulted in neck and back problems that necessitated 11 physical therapy appointments.  This evidence does not clearly establish that the Veteran returning to school was medically infeasible during this time.  The Board recognizes the VA form dated in April 2007; however, as it is unclear who signed the form VA cannot accept this as medical evidence in support of the Veteran's claim.  The Board notes that the Veteran has been afforded an opportunity to submit evidence and has been directly asked to identify the individual who completed the form.  Absent assistance from the Veteran VA cannot identify the source of the information.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an extension beyond the delimiting date of January 21, 2007, of the basic 10-year period of eligibility for receiving educational assistance under the provisions of Chapter 30, Title 38, United States Code, is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


